DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: PUMP, IN PARTICULAR FOR A FLUID CIRCUIT IN A VEHICLE
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the first side of the rotor and a space of the motor chamber on a second side of the rotor” (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
The drawings are objected to because in Figure 4 there is no lead line from the reference numeral 902.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 3 is objected to because of the following informalities:  Please amend claim 3 as follows: [[T]] The pump according to claim 1, wherein the rotor has a bush which is provided between the rotor shaft and the rotor body, wherein the bush has a [[s]] is arranged, and wherein the rotor body has a through hole in which the bush is arranged.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 includes the limitation: “the through holes, which interconnect the space of the motor chamber on the first side of the rotor and the space of the motor chamber on the second side of the rotor, are at least partially bounded by the rotor shaft.” It is unclear if every single through hole is at least partially bounded by the rotor shaft or if some of the plurality of through holes is partially bounded by the shaft. Based on a review of the specification and drawings, it appears that only the first through holes (603) are partially bounded by the shaft and the second through holes (604) are not bounded by the shaft. For the purposes of examination, this limitation will be interpreted as one of more of the through holes are at least partially bounded by the rotor shaft. 
Claim 5 recites the limitation "the through hole through which the rotor shaft is guided" in in lines 1-2. There is insufficient antecedent basis for this limitation in the 
Claim 7 recites the limitation "the annular chamber" in in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the annular chamber" in in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation: “there is a fluid connection on the first side of the rotor between the annular chamber and the space of the motor chamber.” It is unclear which space of the motor chamber is being referred to herein. For the purposes of examination this limitation will be interpreted as follows: --there is a fluid connection on the first side of the rotor between the annular chamber and the space of the motor chamber on the first side of the rotor.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatano (US 2004/0234395)Regarding Claim 1:In Figures 1-3 Hatano discloses a pump (P1) for a fluid circuit in a vehicle (see paragraph [0003]), the pump comprising: a multi-part housing (1) that has a pump Regarding Claim 2:In Figures 1-3 Hatano discloses the pump (P1), wherein the through holes (16c) are provided in a region of the rotor outside the rotor shaft (as seen in Figure 1, the through holes 16c are provided outside the rotor shaft).Regarding Claim 3:In Figures 1-3 Hatano discloses the pump (P1), wherein the rotor (15) has a bush (25) which is provided between the rotor shaft (20) and the rotor body (see paragraph [0027]), wherein the bush (25) has a through hole in which the rotor shaft is arranged (as seen in Figures 1-2), and wherein the rotor body (16, 18) has a through hole (hole in Regarding Claim 4:In Figures 1-3 Hatano discloses the pump (P1), wherein one or more of the through holes (16c, 22), which interconnect the space of the motor chamber on the first side of the rotor and the space of the motor chamber on the second side of the rotor, are at least partially bounded by the rotor shaft (as seen in Figure 1, the through holes 22 are fully bounded by the shaft).Regarding Claim 6:In Figures 1-3 Hatano discloses the pump (P1), wherein the housing (1) has an annular chamber (annular chamber formed between stator section 9 and circumferential wall 7, henceforth referred to as 7) which surrounds the stator (as seen in Figure 1).Regarding Claim 7:In Figures 1-3 Hatano discloses the pump (P1), wherein there is a fluid connection between the pump chamber (2) or between a high-pressure side of the pump chamber and the annular chamber (as seen in Figure 1, coolant flows from the pump chamber downwards into the annular chamber 7 as depicted by the flow direction arrows).Regarding Claim 8:In Figures 1-3 Hatano discloses the pump (P1), there is a fluid connection on the first side of the rotor between the annular chamber and the space of the motor chamber on the first side of the rotor (as seen in Figure 1, the radially inwards first side of the rotor has a fluid connection between the annular chamber 7 and the first side of the rotor, i.e., a fluid connection to the shaft 20 from the annular chamber 7).Regarding Claim 9:Regarding Claim 10:In Figures 1-3 Hatano discloses the pump (P1), wherein the housing (1) has an electronics chamber (chamber housing stator section 9 and circuit board 12 formed by bottom wall 8, henceforth referred to as EC), wherein an electrical circuit (circuit board 12) is provided in the electronics chamber (EC) with which the motor is supplied with electrical energy, controlled and / or adjusted (see paragraph [0024]), wherein a wall (8) is provided which separates the motor chamber from the electronics chamber (see Figure 1), wherein the wall has a wall side (bottom side of bottom wall 8) bounding the electronics chamber against which wall side an interconnect device (terminal 13) for the electrical circuit surface rests (as seen in Figure 1, the interconnect device terminal 13 at least partially rests on the bottom surface of bottom wall 8).Regarding Claim 11:In Figures 1-3 Hatano discloses the pump (P1), wherein the pump is a coolant pump (for pumping coolant W, see paragraph [0021]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatano (US 2004/0234395)  in view of Pawellek (US 2021/0079920)Hatano fails to disclose the claimed grooves. However, in Figure 1, Pawellek discloses a similar coolant pump (1), wherein grooves (14, see paragraph [0050]) are provided in an outer wall of the bush (41) ,wherein said grooves provide additional cooling to the bush. Therefore, based on Pawellek’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included cooling groves in the outer walls of Hatano’s bush (25), as taught by Pawellek, in order to provide another pathway for coolant flow that would enhance the cooling for the bush thereby reducing overheating of the bush. After said modification was made, the walls of the added grooves and the rotor shaft, the bush and / or the rotor body would bound the through holes (i.e., through holes formed by the grooves) which interconnect the space of the motor chamber on the first side of the rotor and the space of the motor chamber on the second side of the rotor (these grooves would form bounded through holes that would function in the same manner as through holes 16c).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.See attached PTO-892 for relevant coolant pumps and cooled motors with cooling paths formed in the rotor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746